AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearings (Complaint or Indictment)


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District
                                                      __________  DistrictofofTennessee
                                                                               __________

                   United States of America                                 )
                              v.                                            )    Case No. 1:21-mj-034-SKL
                                                                            )
                   JOSEPH LINO PADILLA                                      )
                                                                            )    Charging District’s Case No.           1:21-MJ-0252 Judge
                            Defendant                                       )

                                                 WAIVER OF RULE 5 & 5.1 HEARINGS
                                                      (Complaint or Indictment)

          I understand that I have been charged in another district, the (name of other court)                    U.S.D.C. District of
                                                                     Columbia                                                            .

          I have been informed of the charges and of my rights to:

          (1)        retain counsel or request the assignment of counsel if I am unable to retain counsel;

          (2)        an identity hearing to determine whether I am the person named in the charges;

          (3)        production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

          (4)        a preliminary hearing to determine whether there is probable cause to believe that an offense has been
                     committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
                     unless I have been indicted beforehand.

          (5)        a hearing on any motion by the government for detention;

          (6)        request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

          I agree to waive my right(s) to:
          u          an identity hearing and production of the warrant.
          u          a preliminary hearing.
          u          a detention hearing.
          ✔
          u          an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary
                     or detention hearing to which I may be entitled in this district. I request that my
                     ✔ preliminary hearing and/or u
                     u                               ✔ detention hearing be held in the prosecuting district, at a time set by
                     that court.

       I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.


Date:           02/23/2021
                                                                                          by counsel
                                                                                          Defendant’s signature



                                                                                    Signature of defendant’s attorney

                                                                                          Charles L. Davis
                                                                                   Printed name of defendant’s attorney
            Case 1:21-mj-00034-SKL Document 4 Filed 02/23/21 Page 1 of 1 PageID #: 17
           Print                        Save As...                                                                             Reset
